DAY, J.
Upon trial under an indictment charging “unlawfully, falsely making, forging and counterfeiting a certain check” with intent to defraud, and the uttering and publishing thereof, proof that the offense consisted in the defendant forging the name of the payee on the back of such check, with intent to defraud and uttering and publishing the same with like intent, does not constitute such a variance as to justify a directed verdict of not guilty.
Exceptions sustained.
Marshall, CJ., Jones and Allen, JJ., concur.